Title: General Orders, 18 September 1779
From: Washington, George
To: 


        
          Head-Quarters Moores-House [West Point]Saturday Septr 18th 1779.
          Parole Corunna—  C. Signs Dover Cuba.
        
        The Commander in Chief in consideration of the penitence of the Criminal and the special intercession of his officers is induced to grant a pardon to Jeremiah Beaman of the 2nd North-Carolina regiment whose sentence was published in orders the 14th instant.
        The little attention paid to the resolve of Congress of the 4th of September last, published in general orders of the 25th and the number of accounts exhibited on certificates repugnant to that resolve and the order accompanying it oblige the Commander in Chief to declare, that hence forth no Warrants shall be given for payment of any Accounts produced in consequence of that resolve, unless the

officers applying have been detached by a special order from himself or commanding officer of a department; The mode of obtaining such order will be by a certificate from the Major General or Brigadier from whose division or brigade the officer is to be sent specifying the nature and necessity of the service to be perform’d.
      